Case 7:20-cv-05774-KMK-PED Document 20 Filed 02/09/21 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

To:

Date:

UNITED STATES DISTRICT COURT

for the
Southern District of New York
___ Miranda Pacchiana _ _ )
Plaintiff )
Vv. ) Case No. 7-20-cv-05774
Adam Savage __ = )
Defendant )

APPEARANCE OF COUNSEL

The clerk of court and all parties of record
1am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Miranda Pacchiana

 

—f : 5 Y LY :
02/09/2021 TD Nhl? hs fod
aa = Witness Silos f —)

__ Frances L. Garfinkel #2496966 |
Printed name and bar number
Merson Law PLLC
950 Third Avenue, 18th Floor
New York, New York 10022

Address —

fgarfinkel@mersonlaw.com
E-mail address

___ (212) 603-9100

Telephone number

(347) 441-4171

FAX number

 
